Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated March 31st, 2022 responding to the Office Action December 17th, 2021 provided in the rejection of claims 1-7 and 9-20.	

			EXAMINER’S AMENDMENT
2.	This office action is based on Applicants' amendment filed on March 31st, 2022 and an interview conducted on 04/27/2022 with Applicants’ representative Attorney Bruce R. Needham (Reg. No. 56,421).

3.	Authorization for this examiner’s amendment was given in an interview with Attorney Bruce R. Needham (Reg. No. 56,421).
4.	Claims 1-6, 9, 11-18 and 20-21 are allowed.
5.	Claim 10 is canceled.
6.	The application has been amended as follows:

IN THE CLAIM

1.	(Currently Amended) A method comprising: 
installing, by a management device, a hardware specific plugin to a monitoring application executing on the management device that monitors health of a monitored computing system, the hardware specific plugin corresponding to a hardware device of the monitored computing system monitored by the monitoring application over a back channel management network, the back channel management network comprising an internal network that is configured for transmitting data related to monitoring and management of hardware devices in the monitored computing system, wherein the hardware specific plugin comprises analytics rules that include algorithms that are specially adapted to monitor hardware parameters for specific hardware components of the hardware device, the analytics rules in the hardware specific plugin comprising one or more thresholds for the monitored hardware parameters of the hardware device; 
receiving, by the management device over the back channel management network, data corresponding to the hardware parameters of the hardware device; 
applying, by the management device, the analytics rules of the hardware specific plugin to the received data of the monitored hardware parameters of the hardware device; 
-2-sending, by the management device, an alert in response to determining that the received data violates an analytics rule of the hardware specific plugin;  
detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; 
receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; 
applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and 
sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the hardware specific plugin[[.]],
wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data.

2. (Original) The method of claim 1, further comprising receiving input from a user to modify one or more parameters of an analytics rule associated with a monitored hardware parameter of the hardware device, the analytics rule available to the user via the installed hardware specific plugin.  

3. (Original) The method of claim 1, further comprising modifying a user interface to include parameters associated with the analytics rules of the hardware specific plugin that correspond to the monitored hardware parameters of the hardware device, wherein the user interface allows a user to view and modify parameters associated with analytics rules of hardware devices monitored by the monitoring application. 
 
4. (Previously Presented) The method of claim 3, wherein the user interface enables the user to view the one or more thresholds and to modify a threshold.  

5. (Original) The method of claim 3, wherein the user interface enables the user to manage alert options for an alert associated with an analytics rule of the hardware specific plugin. 
 
6. (Original) The method of claim 1, further comprising detecting a new connection to the hardware device, the connection enabling receiving data corresponding to the monitored parameters of the hardware device, wherein installing the hardware specific plugin is in response to detecting the new connection to the hardware device.  

9. (Previously Presented) The method of claim 1, wherein the back channel management network is different from a data network connecting components of the monitored computing system for workload processing.  

10. (canceled).

11. (Original) The method of claim 1, wherein the hardware specific plugin comprises an analytics rule for each monitored hardware parameter of the hardware device.  

12. (Currently Amended) The method of claim 1, wherein applying the analytics rules of the hardware specific plugin to the received data of the monitored hardware parameters comprises determining when a monitored hardware parameter exceeds a threshold and wherein sending an alert comprises sending an alert in response to the monitored hardware parameter exceeding the threshold, the alert identifying the exceeded threshold. 
 
13. (Original) The method of claim 1, wherein the hardware specific plugin is an application data interface ("API") to the monitoring application.  

14. (Previously Presented) The method of claim 1, wherein the monitoring application runs on a virtual machine running on the management device.  

15. (Currently Amended) A program product comprising a non-transitory computer readable storage medium [[and]] having program code, the program code being configured to be executable by a processor to perform operations comprising: 
installing, by a management device, a hardware specific plugin to a monitoring application executing on the management device that monitors health of a monitored computing system, the hardware specific plugin corresponding to a hardware device of the monitored computing system monitored by the monitoring application over a back channel management network, the back channel management network comprising an internal network that is configured for transmitting data related to monitoring and management of hardware devices in the monitored computing system, wherein the hardware specific plugin comprises analytics rules that include algorithms that are specially adapted to monitor hardware parameters for specific hardware components of the hardware device, the analytics rules in the hardware specific plugin comprising one or more thresholds for the monitored hardware parameters of the hardware device; 
receiving, by the management device over the back channel management network, data corresponding to the hardware parameters of the hardware device; 
applying, by the management device, the analytics rules of the hardware specific plugin to the received data of the monitored hardware parameters of the hardware device; 
-6-sending, by the management device, an alert in response to determining that the received data violates an analytics rule of the hardware specific plugin; 
detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; 
receiving data corresponding to the hardware parameters of the new hardware device; 
applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and 
sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the hardware specific plugin[[.]],
  wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data.

16. (Currently Amended) The program product of claim 15, the program code further configured to be executable by the processor to perform operations comprising receiving input from a user to modify one or more parameters of an analytics rule associated with a monitored hardware parameter of the hardware device, the analytics rule available to the user via the installed hardware specific plugin.  

17. (Currently Amended) The program product of claim 15, the program code further configured to be executable by the processor to perform operations comprising modifying a user interface to include parameters associated with the analytics rules of the hardware specific plugin that correspond to the monitored hardware parameters of the hardware device, wherein the user interface allows a user to view and modify parameters associated with analytics rules of hardware devices monitored by the monitoring application.  

18. (Previously Presented) The program product of claim 17, wherein the user interface enables the user to view the one or more thresholds and to modify a threshold.  

20. (Currently Amended) A computing device comprising: 
a processor; and 
a memory that stores program code executable by the processor to: 
install, by a management device, a hardware specific plugin to a monitoring application executing on the management device that monitors health of a monitored computing system, the hardware specific plugin corresponding to a hardware device of the monitored -8-computing system monitored by the monitoring application over a back channel management network, the back channel management network comprising an internal network that is configured for transmitting data related to monitoring and management of hardware devices in the monitored computing system, wherein the hardware specific plugin comprises analytics rules that include algorithms that are specially adapted to monitor hardware parameters for specific hardware components of the hardware device, the analytics rules in the hardware specific plugin comprising one or more thresholds for the monitored hardware parameters of the hardware device; 
receive, by the management device over the back channel management network, data corresponding to the hardware parameters of the hardware device; 
apply, by the management device, the analytics rules of the hardware specific plugin to the received data of the monitored hardware parameters of the hardware device; 
send, by the management device, an alert in response to determining that the received data violates an analytics rule of the hardware specific plugin; 
detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; 
receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; 
applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and 
sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the hardware specific plugin[[.]],
   wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data.

21. (Previously Presented) The method of claim 1, wherein at least one of the analytics rules is based on multiple monitored hardware parameters and the one or more thresholds for the monitored hardware parameters of the hardware device are associated with the multiple monitored hardware parameters.

Reasons for Allowance
7.	Claims 1-6, 9, 11-18 and 20-21 are allowed over the prior arts of record.
A. Claims 1, 15 and 20 are amended including the features from claim 10.
B. The cited references:
Venugopala et al. (US Pub. No. 2019/0379576 A1) and Pinheiro et al. (US Pub. No. 2020/0007404 A1) and Salman Taherizadeh (Monitoring self-adaptive applications within edge computing frameworks: A state-of-the-art review, 2017) in combination do not disclose the limitations detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the plugin, wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data as recited in claims 1, 15 and 20.
Farhan et al. (US Pub. No. 2016/0224382 A1) discloses as hardware resources 260 are added, removed, updated, replaced, etc., a corresponding plug-in 280 may be added, removed, updated, replaced, etc. As shown, CPU plug-in 280-1 may provide monitoring and configuration support for CPU 260-1, which may represent a processor or a processor subsystem; memory plug-in 280-2 may provide monitoring and configuration support for memory 260-2, which may represent a main memory accessible to CPU 260-1; graphics plug-in 280-3 may provide monitoring and configuration support for graphics 260-3, which may represent a graphics interface or a graphics processing unit – See paragraphs [0036-0038].  Farhan does not disclose the limitations detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the plugin, wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data and other limitations as recited in claims 1, 15 and 20.

C.	Regarding claims 1, 15 and 20, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1, 15 and 20 specific to the limitations of:
…detecting, by the management device, a new connection to a new hardware device that is the same as a previously connected hardware device; receiving, by the management device, data corresponding to the hardware parameters of the new hardware device; applying, by the management device, analytics rules of a hardware specific plugin previously installed for the previously connected hardware device to monitored hardware parameters of the new hardware device, wherein each monitored hardware parameter of the new hardware device comprises an additional monitored hardware parameter for the monitoring application; and sending, by the management device, an alert in response to determining that the received data of the new hardware device violates an analytics rule of the plugin, wherein the monitored hardware parameters comprise temperature data, hardware failure data, power usage data, and/or hardware usage data and in combination in all other limitations/elements as claimed in claims 1, 15 and 20. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-6, 9, 11-14, 16-18 and 21 are dependent upon claims 1, 15 and 20. Since the independent claims 1, 15 and 20 are allowable, claims 2-6, 9, 11-14, 16-18 and 21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farhan et al. (US Pub. No. 2013/0232331 A1) discloses a performance optimization system includes a plurality of system components (e.g., hardware components, software components, firmware drivers, an operation system, applications, and/or a variety of other system components known in the art), a monitoring plug-in and a configuration plug-in coupled to each of the plurality of system components – See paragraphs [0005].
Ayolasomyajula et al. (US Pub. No. 2020/0042324 A1) discloses conventional operating system host device access monitoring is enabled via the configuration of the operating system (or installation on the operating system) in each host device that is to be monitored, and provides in-band communication methods that require continued connectivity of the host device being monitored – See paragraph [0003].
Graupner et al. (US Patent No. 8,826,287 B1) disclose a data monitoring system monitors metrics for the allocated computer resources, and a resource assessment computer system executes a control plug-in specifying a policy for determining whether to adjust the allocated computer resources based on the metrics – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/Examiner, Art Unit 2192